Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
29, 2007







Petition for Writ of
Mandamus Denied and Memorandum Opinion filed March 29, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00233-CV
____________
 
IN RE GERALD A. HAYES,
 Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On March
15, 2007, relator Gerald A. Hayes, an inmate, filed a petition for writ of
mandamus in this court,[1] seeking an
order directing respondent, the Honorable Mark Kent Ellis, presiding judge of
the 351st Judicial District Court, Harris County, Texas, to rule on relator=s petition for writ of habeas
corpus.  




Relator
has not provided any documentation or information that would allow this court
to determine whether mandamus relief is available.  Accordingly, we deny
relator=s petition for writ of mandamus.    
 
PER
CURIAM
 
Petition Denied and Memorandum Opinion filed March 29,
2007.
Panel consists of Justices Yates, Anderson, and
Hudson.  




[1]See Tex. Gov=t Code Ann.
' 22.221 (Vernon 2004).